    Case 19-24647-ABA           Doc 13      Filed 08/07/19 Entered 08/07/19 07:31:25                 Desc Ntc of
                                           Hrg - General Page 1 of 1
Form 173 − hrggeneral

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                          Case No.: 19−24647−ABA
                                          Chapter: 13
                                          Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Jennifer Kahoun                                          Ryan Kahoun
   1501 Chestnut Street                                     1501 Chestnut Street
   Haddon Heights, NJ 08035                                 Haddon Heights, NJ 08035
Social Security No.:
   xxx−xx−1078                                              xxx−xx−1348
Employer's Tax I.D. No.:


                                              NOTICE OF HEARING

      NOTICE IS HEREBY GIVEN that a hearing in said cause shall be held before the Honorable Andrew B.
Altenburg Jr. on

Date:             August 20, 2019
Time:              10:30 AM
Location:     Courtroom 4B, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper Street, Camden,
NJ 08101−2067

to consider and act upon the following:

12 − Response to (related document:5 Order to Show Cause Why Case Should Not be Dismissed for re: Failure to
Meet Credit Counseling Requirements,Failure to File Missing Documents. Missing Documents: Summary of
Assets/Liabilities and Stat Info, Declaration About An Individuals Scheds, Statement of Financial Affairs For
Individuals, Statement of Your Current Monthly Income & Calc of Commitment Period(122C−1), Calculation of
Your Disposable Income (122C−2) − If Applicable, Ch. 13 Plan and Motions (LOCAL FORM), Schedules
A/B,C,D,E/F,G,H,I,J, Service of notice of the entry of this order pursuant to Rule 9022 was made on the appropriate
parties. See BNC Certificate of Notice. Signed on 7/29/2019. Hearing scheduled for 8/20/2019 at 10:30 AM at ABA
− Courtroom 4B, Camden.) filed by Jennifer R. Gorchow on behalf of Isabel C. Balboa. (Gorchow, Jennifer)

and transact such other business as may properly come before the meeting.




Dated: August 7, 2019
JAN: lgr

                                                                     Jeanne Naughton
                                                                     Clerk
